                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
______________________________________________________________________________

   Rhonda Hill Wilson, Esquire                :
                                              :
   and                                        :
                                              :
   The Law Office of Rhonda Hill Wilson, P.C. :
                                              :    CIVIL ACTION NO. 2:20-cv-03384
                        Plaintiffs,           :
          v.                                  :
                                              :
   The Hartford Casualty Insurance Company :
                                              :
   and                                        :
                                              :
   USI Insurance Services, LLC                :
                                              :
                        Defendants.           :


           DEFENDANT HARTFORD CASUALTY INSURANCE COMPANY’S
                MOTION TO DISMISS PLAINTIFFS’ COMPLAINT

       Defendant Hartford Casualty Insurance Company files this Motion to Dismiss Plaintiffs’

Complaint for failure to state a claim under Rule 12(b)(6) for the reasons set forth in the

accompanying Brief which is incorporated by reference herein.

Dated this 28th day of July.               Respectfully submitted,


                                           By: /s/ Richard D. Gable, Jr.__________
                                               Richard D. Gable, Jr.
                                           BUTLER WEIHMULLER KATZ CRAIG, LLP
                                           Bar No.: 65842
                                           1818 Market Street
                                           Suite 2740
                                           Philadelphia, Pennsylvania 19103
                                           Phone: 267-507-1410
                                           rgable@butler.legal

                                           Sarah D. Gordon – pro hac vice application pending
                                           sgordon@steptoe.com
John J. Kavanagh – pro hac vice application pending
jkavanagh@steptoe.com
Chris Han – pro hac vice application forthcoming
chan@steptoe.com
STEPTOE & JOHNSON LLP
1330 Connecticut Avenue, NW
Washington, DC 20036
Phone: 202-429-8005

Attorneys for Defendant Hartford Casualty Insurance Company




  2
